Case 8:18-cv-02189-AG-ADS Document 20 Filed 05/10/19 Page 1 of 2 Page ID #:69



   1   Seth M. Lehrman (178303)
       seth@epllc.com
   2   EDWARDS POTTINGER LLC
       425 North Andrews Avenue, Suite 2
   3   Fort Lauderdale, FL 33301
       Telephone: 954-524-2820
   4   Facsimile: 954-524-2822
   5   Attorneys for Plaintiff
       Ryoo Dental, Inc. d/b/a/ Ryoo Dental
   6
   7                            UNITED STATES DISTRICT COURT
   8                        CENTRAL DISTRICT OF CALIFORNIA
   9                                 SOUTHERN DIVISION
 10    RYOO DENTAL, INC. d/b/a RYOO            )      CASE NO. 8:18-cv-02189-AG-ADS
       DENTAL, individually and on behalf of )
 11    all others similarly situated,          )
                                               )      NOTICE OF SETTLEMENT
 12                                Plaintiff,  )
 13                                            )
              v.                               )      Hon. Andrew J. Guilford
 14    NEXTASSURE INC. d/b/a                   )
       NEXTASSURE INSURANCE                    )      Complaint filed: November 29, 2018
 15    SERVICES, ROOHI AKHTAR, ASIM )
       ASHARY, and AKHTAR HASSAN, )
 16                                            )
                                   Defendants. )
 17                                            )
 18
             TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
 19
       RECORD:
 20
             PLEASE TAKE NOTICE that pursuant to Local Rule 16-15.7, Plaintiff
 21
       Ryoo Dental, Inc. d/b/a Ryoo Dental and Defendants NextAssure Inc. d/b/a
 22
       NextAssure Insurance Services, Roohi Akhtar, Asim Ashary, and Akhtar Hassan,
 23
       hereby inform the Court that they have reached a settlement of Plaintiff’s individual
 24
       claims in this matter.
 25
             The parties are presently drafting, finalizing, and executing the formal
 26
       settlement documents. Upon full execution, the parties will file the appropriate
 27
       documents with the Court.
 28                                             -1-
                                                                       NOTICE OF SETTLEMENT
                                                                  CASE NO. 8:18-cv-02189-AG-ADS
Case 8:18-cv-02189-AG-ADS Document 20 Filed 05/10/19 Page 2 of 2 Page ID #:70



   1   DATED: May 10, 2019               EDWARDS POTTINGER LLC
   2
                                         /s/ Seth M. Lehrman
   3                                         Seth M. Lehrman
                                         Attorney for Plaintiff
   4                                     Ryoo Dental, Inc. d/b/a Ryoo Dental
   5
   6
   7                          CERTIFICATE OF SERVICE
   8         I certify that on the date specified below, a true copy of this document was
   9   served by electronic mail upon all registered CM/ECF users, and by United States
 10    Postal Service upon all non-registered CM/ECF users in this case as indicated below
 11    on May 10, 2019:
 12    John R. Armstrong (SBN 183912)
 13    jarmstrong@horwitzarmstrong.com
       Vanoli V. Chander (SBN 302630)
 14    vchander@horwtizarmstrong.com
       HORWITZ + ARMSTRONG APC
 15    14 Orchard Road, Suite 200
       Lake Forest, CA 92630
 16    Telephone: 949-540-6540
       Facsimile: 949-540-6578
 17    Attorney for Defendants
 18    NextAssure Inc. d/b/a NextAssure Insurance Services,
       Roohi Akhtar, Asim Ashary, and Akhtar Hassan
 19
 20                                      /s/ Seth M. Lehrman _____
 21                                          Seth M. Lehrman

 22
 23
 24
 25
 26
 27
 28                                            -2-
                                                                    NOTICE OF SETTLEMENT
                                                               CASE NO. 8:18-cv-02189-AG-ADS
